03/30/2021


                                          DA 20-0372
                                                                                       Case Number: DA 20-0372

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 82


PAULA BUCKLEY,

               Plaintiff and Appellant,

         v.

WESTERN MONTANA COMMUNITY MENTAL
HEALTH CENTER, and JOHN DOES 1-10,

               Defendants and Appellees.


APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DV-19-554(A)
                       Honorable Amy Eddy, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Todd. A Hammer, Marcel A. Quinn, Hammer, Quinn & Shaw PLLC,
                       Kalispell, Montana

                For Appellee:

                       Susan Moriarity Miltko, Tyler C. Smith, Williams Law Firm, P.C.,
                       Missoula, Montana


                                                  Submitted on Briefs: February 24, 2021

                                                             Decided: March 30, 2021


Filed:
                                 q3,,---,6mal•-.— 4(
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Paula Buckley appeals an order from the Eleventh Judicial District Court,

Flathead County, granting Western Montana Community Mental Health Center

(WMMHC) summary judgment on Buckley’s Wrongful Discharge from Employment Act

claim. We affirm and address the following issue for review:

       Whether the District Court erred in granting WMMHC summary judgment on
       Buckley’s Wrongful Discharge from Employment Act claim.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶2     WMMHC is a nonprofit mental health care corporation that provides mental health

care and treatment for patients in western Montana who have serious and disabling mental

illnesses.   Because WMMHC is a mental healthcare facility, certain policies and

procedures must be followed. WMMHC cannot permit any form of abuse or neglect of a

person admitted to its facilities and is required to implement certain procedures that define

guidelines for reporting, investigating, and resolving any abuse or neglect of clients.

Sections 53-21-107 and -142, MCA. WMMHC must implement procedures—here, set

forth in the WMMHC Employee Policies Handbook—and provide them to each new

employee. Importantly, WMMHC prohibits the abuse, neglect, or exploitation of clients,

and sets forth grounds for immediate termination should any of these abuses occur.

WMMHC is also required to afford its clients the right to privacy and dignity, the right to

the least restrictive conditions necessary to achieve treatment, the right to visitation and

access to telephone communications, the right to maintain possession of personal property,




                                          2
and the right to a humane psychological and physical environment within WMMHC

facilities. See §§ 53-21-107 and -142, MCA.

¶3     Prior to Buckley’s employment with WMMHC, she worked as the program

manager for a group home for adolescent girls. Buckley utilized a “level system” where

clients were given rules and expectations for living in the group home. Failure to comply

with the level system would result in the client losing privileges. In April 2018, the

adolescent group home closed due to lack of State funding and Buckley accepted a position

as program manager for two WMMHC adult group homes in Kalispell, Montana, where

individuals with serious and disabling mental illness resided.

¶4     Before Buckley began at the adult group homes, WMMHC provided her with a

document—titled “Functional Job Description”—which she acknowledged and signed.

The document described she would primarily be responsible for “providing direct care and

guidance to adults with serious and disabling mental illness in therapeutic group home.”

The document detailed her job duties, which included: supervising residential care workers,

promoting treatment plans to support clients, and ensuring compliance of WMMHC

policies and procedures with Montana law. The document also described her “essential job

duties,” which included: commitment to WMMHC’s vision, values and mission;

knowledge and understanding of residential treatment for adults with serious and disabling

mental illness; the ability to work within the framework of a therapeutic milieu; and the

ability to exercise sound judgment.

¶5     Shortly after starting her new position, Buckley restructured the level system she

used at the youth group home to apply to the adult group homes. The adjustment provided

                                         3
that clients would lose privileges if they earned a certain number of demerits in a week.

The new level system (Level System) included certain limitations on clients’ phone usage,

use of electronics in their room, visits with family and friends, and the ability to possess or

keep certain items of personal property. In February 2019, Buckley received her first

annual performance review as the program manager for the adult group homes, which

indicated her overall performance was satisfactory.

¶6     On April 5, 2019, WMMHC Chief Operating Officer, Natalie McGillen, received a

report from the WMMHC operations manager expressing concerns about Buckley’s

policies and treatment of clients.       McGillen reported that Buckley’s policies and

procedures, embodied by her Level System, adversely affected clients’ rights and

amounted to abusive acts. That same day, McGillen received a call from the WMMHC

clinical coordinator indicating that some of the group homes’ policies relating to client care

and management were “punitive in nature.”           McGillen visited the group homes on

April 9, 2019, to discuss the concerns with staff members. McGillen also met with Buckley

and informed her of the gravity of these complaints and that WMMHC would be

commencing an investigation to gather additional information in relation to the concerns.

¶7     On April 10, 2019, McGillen received a list of client complaints from the group

homes, including: (1) they were not allowed to return to the group home when they forgot

something; (2) they were always escorted by staff to and from the group home; (3) personal

belongings, such as cell phones, were confiscated; (4) they were made to perform

calisthenics or pay 25 cents if they forgot to pick up belongings in the common-area; (5)

they objected to the Level System and demerits, or “challenges”; (6) they never got time

                                           4
off to relax on the weekends and had, instead, mandatory outings and activities; (7) they

were not allowed to wear comfort clothing on the weekend; (8) they could not smoke after

10 p.m.; (9) the kitchen was only open during certain hours; (10) staff would gather

information from clients to use against a client to issue demerits; (11) staff controlled

clients’ diets by telling them what they could eat; (12) they had no control over their

personal money; (13) they were not allowed to have electronics in bedrooms for the first

month; (14) there were forced activities; (15) they were told they had too many personal

belongings; (16) they had laundry privileges only on certain days; (17) they could not talk

about their mental health symptoms; (18) they were issued a three-day notice of eviction if

they swore or screamed at staff; and (19) they could not sleep in on the weekend.

¶8    On May 1, 2019, McGillen received a complaint from a therapist alleging a client

had been locked out of the group home for over an hour because he went outside to smoke.

Later that day, McGillen received another complaint that clients were afraid to report

concerns for fear of retribution or eviction from the group home. On May 3, 2019,

WMMHC’s Quality and Compliance Manager met with nine group home residents, each

of whom expressed concerns about their treatment and the treatment of others. A report

was prepared and provided to WMMHC. The report noted the clients’ accounts were

consistent in indicating that Buckley’s Level System used fear and shame to control client

behavior. The State of Montana and the Board of Visitors were notified about these

concerns on May 6, 2019. See generally § 53-21-107, MCA. On May 8, 2019, WMMHC

staff members were interviewed regarding the clients’ complaints. Staff noted rules

implemented by Buckley with which they disagreed, and raised concerns about the punitive

                                         5
nature of Buckley’s interactions with group home clients. Additionally, the staff members

discussed how the Level System was demoralizing to clients and hampered their recovery

process.

¶9     As a result of the investigation, WMMHC determined the concerns warranted

Buckley’s immediate termination under its discipline policies. On May 14, 2019, Buckley

received a Termination Notice discharging her from her duties and position as

program manager, and detailing the reasons for her termination. The Notice referred to

clients’ fear of losing their housing due to infractions and the demoralizing, punitive

Level System. The Notice also detailed that Buckley was notified on April 9, 2019, of the

complaints made and the impending investigation. WMMHC noted due to the seriousness

of the allegations and the investigation’s conclusions, immediate termination was

warranted under the WMMHC Employee Policies Handbook, and Montana law, to protect

the clients in the group homes.

¶10    Buckley met with the WMMHC Executive Director-Human Resources Director to

complete an Employee Separation Form, which listed “policy violation” and “client abuse”

as the reasons for separation. Buckley appealed her discharge utilizing the three-step

internal disciplinary grievance procedure detailed in WMMHC’s Employee Policies

Handbook.1 Buckley was denied her Step 1 and Step 2 grievances, resulting in her request


1
  Step 1 requires a discussion with the immediate supervisor. The immediate supervisor has
five business days to respond in writing to the complaint. If the discussion with the supervisor did
not resolve the issue, Step 2 requires submitting a written complaint to the HR Director within
five business days. The HR Director has five business days to respond to the written complaint.
If there is continued dissatisfaction, within five business days of receiving the written response in
Step 2, an employee can appeal the decision, in writing, to the Chief Executive Officer. In Step 3,
                                             6
for a formal meeting under Step 3. WMMHC conducted a conference call with Buckley

on May 20, 2019. On May 28, 2019, WMMHC’s HR Director emailed the decision letter

to Buckley, which concluded that “the progressive process used to investigate, discipline,

and discharge Buckley substantively complied with WMMHC policies and procedures and

were warranted under the circumstances.”

¶11    On June 28, 2019, Buckley filed an action in District Court alleging she was

wrongfully discharged because WMMHC terminated her employment without

“good cause” and in violation of its written personnel policy within the Policies and

Procedures Manual. Buckley subsequently moved for partial summary judgment, alleging

the undisputed facts established her termination did not comply with the procedures

outlined in the WMMHC Policies and Procedures Manual. In response, WMMHC filed a

motion for summary judgment in May 2020. Oral argument was held in July 2020. The

District Court issued its final order on July 15, 2020, holding WMMHC satisfied its burden

to demonstrate it had good cause for terminating Buckley’s employment, and Buckley did

not meet her burden of then demonstrating the reason for the termination was: (1) not a job

or business related reason; (2) false; (3) not the true reason for discharge; or (4) arbitrary,

capricious, or whimsical. Additionally, the District Court held WMMHC met its burden

of demonstrating that it did not violate the express provisions of its personnel policy

governing employee discipline because client grievances and allegations of abuse and




the CEO has the option to arrange a meeting with any or all parties involved before making a final
decision. A final decision is provided within five business days from the receipt of the appeal, or
within five business days from the meeting to seek resolution.
                                             7
neglect are addressed in WMMHC’s client grievance procedure within the

Employee Policies Handbook. Buckley appeals.

                               STANDARD OF REVIEW

¶12    This Court reviews de novo a grant of summary judgment and applies the same

method of evaluation as the district court pursuant to Rule 56. Sullivan v. Cont’l Constr.

of Mont., LLC, 2013 MT 106, ¶ 14, 370 Mont. 8, 299 P.3d 832; see generally

M. R. Civ. P. 56. “Summary judgment is proper if no genuine issues of material fact exist

and the moving party is entitled to judgment as a matter of law.” Sullivan, ¶ 14. “The party

seeking summary judgment [has] the burden of establishing a complete absence of any

genuine issues of material fact.” Sullivan, ¶ 14. When the moving party has met its burden,

the opposing party must present material and substantial evidence, rather than mere

conclusory or speculative statements, to raise a genuine issue of material fact.

Sullivan, ¶ 14. The Court looks to the pleadings, depositions, answers to interrogatories,

admissions on file, and affidavits to determine the existence or non-existence of a genuine

issue of material fact. Krebs v. Ryan Oldsmobile, 255 Mont. 291, 294, 843 P.2d 312,

314 (1992). Disputes concerning only factual interpretations are properly handled on

summary judgment. Sprunk v. First Bank Sys., 252 Mont. 463, 466, 830 P.2d 103,

105 (1992). If the Court determines that no genuine issue of fact exist, the Court must then

determine whether the moving party is entitled to judgment as a matter of law.

Valley Bank of Ronan v. Hughes, 2006 MT 285, ¶ 14, 334 Mont. 335, 147 P.3d 185.

¶13    The District Court’s interpretation of an employer’s personnel policies is a question

of law. Wurl v. Polson Sch. Dist. No. 23, 2006 MT 8, ¶¶ 16-18, 330 Mont. 282,

                                         8
127 P.3d 436. This Court reviews a district court’s conclusions of law to determine

whether they are correct.     State v. Langley, 2000 MT 251, ¶ 19, 301 Mont. 447,

11 P.3d 1192.

                                      DISCUSSION

¶14    The Montana Legislature enacted the Wrongful Discharge from Employment Act

(WDEA) in 1987 with the purpose of providing the exclusive remedy for a wrongful

discharge from employment. Section 39-2-902, MCA. The WDEA preempts all common

law remedies, providing that no claim for discharge may arise from tort or express or

implied contract.   Section 39-2-913, MCA. Section 39-2-904(1), MCA, specifically

provides that a discharge is wrongful only if:

       (a) it was in retaliation for the employee’s refusal to violate public policy or
       for reporting a violation of public policy; (b) the discharge was not for good
       cause and the employee had completed the probationary period of
       employment; or (c) the employer violated the express provisions of its own
       written personnel policy.

“The clear and unambiguous language of the statute provides that proof of any one of the

three elements will support a wrongful discharge action.” Krebs, 255 Mont. at 295,

843 P.2d at 315 (emphasis added). Buckley alleges the District Court erred in granting

WMMHC’s motion for summary judgment and, in turn, denying her motion for partial

summary judgment. Buckley claims her discharge was not for good cause and therefore

was unlawful under § 39-2-904(1)(b), MCA.             Additionally, she claims WMMHC

terminated her in violation of its own express policy provisions, making her discharge

unlawful under § 39-2-904(1)(c), MCA. We will address both subsection 39-2-904(1)(b)

and (1)(c), MCA separately.

                                          9
Buckley’s “good cause” claim under § 39-2-904(1)(b), MCA

¶15    An involuntary discharge from employment is “wrongful” if “not for good cause.”

Section 39-2-904(1)(b), MCA. “Good cause” is defined as “reasonable job-related grounds

for dismissal based on a failure to satisfactorily perform job duties, disruption of the

employer’s operation, or other legitimate business reason.” Section 39-2-903(5), MCA. A

“legitimate business reason” is a “reason that is neither false, whimsical, arbitrary or

capricious, and . . . [that has] some logical relationship to the needs of the [employer’s]

business.” Buck v. Billings Mont. Chevrolet, Inv., 248 Mont. 276, 281-82, 811 P.2d 537,

540 (1991). The statutory “good cause” standard embodies the “right of an employer to

exercise discretion” over the employer’s particular needs and expectations when carrying

on or performing the employer’s business or function, without diminishing an employees’

interest in maintaining employment. Buck, 248 Mont. at 281-82, 811 P.2d at 540. This

Court has held that employers are afforded the greatest discretion where an employee

occupies a “sensitive” managerial position and when the employee exercises

“broad discretion” in her job duties. Sullivan, ¶ 18.

¶16    To    prove    “good    cause,”    the   employer     must    present    evidence    of

“reasonable job-related grounds for dismissal based on a failure to satisfactorily perform

job duties, disruption of the employer’s operation, or other legitimate business reason.”

Sections 39-2-903(5) and -904(1)(b), MCA. Once the employer demonstrates good cause

for the discharge, the burden shifts to the employee to show specific facts upon which to

reasonably conclude that the given reason for discharge was: (1) not a job or business

related reason; (2) false; (3) not the true reason for discharge; or (4) arbitrary, capricious,

                                          10
or whimsical. Speer v. State, 2020 MT 45, ¶ 20, 399 Mont. 67, 458 P.3d 1016. Mere

denial, speculation, or cursory assertion to the contrary is insufficient to satisfy the

employee’s responsive burden. Speer, ¶ 20.

¶17   We quickly note, it is undisputed that Buckley held a managerial position and

exercised discretion in her role as program manager. Buckley was a managerial employee

and WMMHC had broad discretion to determine whether she satisfactorily performed her

duties and whether she properly exercised her discretion as a manager. We next turn to

whether WMMHC had a legitimate business reason for terminating Buckley’s

employment. Here, as the District Court found, the undisputed evidence supported the

conclusion that WMMHC lost confidence and trust in Buckley’s ability to effectively

manage the group homes consistent with WMMHC’s policies protecting basic rights of its

clients—found within its Employee Policies Handbook. An employer’s loss of confidence

and trust in a managerial employee’s ability is a legitimate business reason sufficient to

legally justify discharge under the WDEA. Sullivan, ¶ 25.

¶18   Buckley was responsible for the physical and emotional well-being of the group

home clients. WMMHC concluded Buckley failed to adequately protect the fundamental

needs and rights of its clients, who already suffered from vulnerable mental states.

Buckley’s Level System interfered with clients’ abilities to recover in a healthy and safe

manner. WMMHC, as an employer, had the discretion to determine that Buckley’s actions

demonstrated she was not proficient for the job and did not possess the requisite

temperament to do the job consistent with WMMHC’s vision and policies for the group

homes.

                                        11
¶19    Buckley correctly indicates that the discretion an employer has in handling

managerial employees is not absolute. Putnam v. Cent. Mont. Med. Ctr., 2020 MT 65,

399 Mont. 241, 460 P.3d 419. Buckley argues that, as in Moe v. Butte-Silver Bow Cnty.,

2016 MT 103, ¶ 54, 383 Mont. 297, 371 P.3d 415, she did not receive prior discipline, had

satisfactory performance reviews, submitted detailed responses in her deposition, and

denied the existence of problems. However, once a legitimate business reason was found,

Buckley was required to submit evidence creating a dispute as to any material fact

supporting that the reasons given for her termination were false, whimsical, or merely a

pretext. Putnam, ¶ 27. Here, Buckley received notice of the client grievances in April 2019

and, subsequently, that WMMHC had lost confidence and trust in her abilities to serve as

the program manager. Summary judgment is proper if the employee fails to provide

evidence, beyond mere speculation, that the given reasons for the termination are a pretext,

false, or not the honest reason. Putnam, ¶ 27. Buckley has failed to set forth evidence that

WMMHC’s reasons for her termination was anything but the honest reason.

¶20    In Sullivan, this Court affirmed a district court’s order granting summary judgment

in favor of the employer. Sullivan argued summary judgment was improper because

genuine issues of material fact existed; specifically, Sullivan pointed to statements made

by other employees who indicated Sullivan’s actions were not inappropriate.

Sullivan, ¶ 26. This Court held evidence of employee testimony to the contrary did not

lessen the validity of the employer’s decision that Sullivan’s employment could threaten

its future within Montana. Furthermore, Sullivan’s generous treatment of some employees

did not lessen his mistreatment of others or otherwise challenge the validity of their

                                         12
complaints made against Sullivan. Sullivan, ¶ 27. In McConkey, this Court explained that

“where the complaining employee is in an executive position, makes top level policy and

strategic decisions, and great trust is placed in his judgment, courts must be cautious in

second guessing employment decisions of the company’s board.”               McConkey, ¶ 33.

Finally, this Court held in Baumgart that a managerial employee lacked the necessary

budget and finance competencies to serve as administrator of the Tourism Division, thus

constituting a legitimate business reason for discharge.            Baumgart, ¶ 37.        The

District Court’s decision that WMMHC established a legitimate business interest in

Buckley’s termination is consistent with this precedent.

¶21    Accordingly, the burden shifted to Buckley to show specific facts that the given

reason for discharge was: (1) not a job or business related reason; (2) false; (3) not the true

reason for discharge; or (4) arbitrary, capricious, or whimsical.          Speer, ¶ 20.    The

District Court concluded that, rather than providing the court with evidence WMMHC’s

decision was false, whimsical, arbitrary, or capricious, Buckley merely denied WMMHC’s

given reason for discharge. However, the fact that not every employee complained about

Buckley does not, under the circumstances here, undermine the validity of the employer’s

reasons for discharging the employee. See Sullivan, ¶ 27. Buckley also argues a review of

the allegations made against her does not suggest that “abuse” or “neglect,” in fact, was

present. A review of the record demonstrates that numerous clients complained about the

negligent and, at times, willful acts Buckley took pursuant to her Level System—

i.e., denying clients’ rights to reasonable access to telephones and visitation; rights to wear

their own clothes; rights to privacy and dignity; and rights to the least restrictive conditions

                                           13
necessary to achieve the purposes of commitment. Although Buckley disputed numerous

factual assertions made by WMMHC clients and staff, asserting her termination was in

response to McGillen’s anger toward her, there were nonetheless undisputed facts in the

record establishing WMMHC had a genuine and real concern that Buckley’s continued

employment would constitute immediate harm to their business interests.

¶22    The District Court noted there were facts not in dispute that provided “good cause”

for Buckley’s discharge. We agree. Buckley did not dispute the number of corroborated

complaints raised by clients and staff, nor did she argue or provide evidence that the claims

were fabricated. Based on the complaints, WMMHC lost trust in Buckley, as its program

manager, which constituted “good cause” for her termination. See Sullivan, ¶ 25. Having

“good cause” to terminate Buckley as a managerial employee, it is not necessary to address

WMMHC’s other reasons for Buckley’s discharge.                    See generally Sullivan;

Baumgart, ¶ 38.

¶23    The WDEA requires the Court to consider whether WMMHC possessed a business

reason that was not arbitrary or capricious to terminate Buckley’s employment; however,

it does not require a district court to conduct independent factfinding to determine the truth

of the allegations presented in this matter. Sullivan, ¶ 38. Here, the District Court was

presented with undisputed evidence demonstrating WMMHC’s concerns and its legitimate

business reasons for Buckley’s termination. Buckley’s evidence to the contrary did not

create a factual dispute calling into question WMMHC’s legitimate business concerns and

good cause. Buckley failed to meet her burden of showing specific facts which would



                                          14
challenge WMMHC’s decision to terminate her. The District Court’s decision to grant

WMMHC summary judgment under § 39-2-904(1)(b), MCA, was correct.

Buckley’s personnel policy claim under § 39-2-904(1)(c), MCA

¶24    An involuntary discharge from employment is wrongful if an employer discharged

the employee in violation of “the express provisions of its own written personnel policy.”

Section 39-2-904(1)(c), MCA. The question of whether an employer violated its own

written policies is a question of fact for the jury. Hager v. J.C. Billion, Inc., 2008 MT 167,

¶ 22, 343 Mont. 353, 184 P.3d 340. Buckley asserts WMMHC terminated her in violation

of its Policies and Procedures Manual, specifically the ethical violations involving

professional licensing standards. Buckley refers to a portion of the Policies and Procedures

Manual pertaining to licensed professionals, in which she claims that WMMHC did not

provide her an opportunity for oral or written input on the allegations resulting in her

termination. Conversely, WMMHC argues Buckley’s termination was governed by its

discipline policy within the Employee Policies Handbook.

¶25    The District Court noted the language Buckley relied upon pertained to violations

of professional or ethical standards that have been submitted to the Professional Standards

Review Committee, which was not at issue.2              Instead, the District Court looked to

WMMHC’s Employee Policies Handbook which states:


2
 The relevant portion of the Policies and Procedures Manual, upon which Buckley relies, deals
with ethical and professional violations. It utilizes a Review Committee, rather than the three-step
grievance process meant for resolving discharge matters, and provides:
        Where deemed appropriate by the investigating supervisor, or when requested by
        the employee who is subject of the complaint, a referral to the Professional
        Standards Review Committee may be made, whose duty shall be to review the
                                            15
       An employee may be dismissed for severe and/or repeated violations of
       policy, protocol, regulation and rules or standard and/or continuous
       unsatisfactory performance. A request to terminate an employee, whether or
       not they are in the probationary period, must be submitted to the
       Human Resources Director by the manager of the employee either verbally
       or in writing. The Human Resources Director will then collect all relevant
       information for review by the CEO for approval. Only upon the approval of
       the CEO or COO, may a supervisor, manager or director move forward with
       involuntary termination of an employee.

(Emphasis added.) The District Court was correct to note that decisions to terminate are

governed by the policies contained within the Employee Policies Handbook because the

numerous client grievances described abuse or neglect, and did not allege violations of

licensing standards, or ethical or professional violations.

¶26    Buckley further asserts that her termination required progressive discipline based

on a statement McGillen made in her deposition. WMMHC’s Policies and Procedures

Manual does not, however, mandate progressive disciplinary action and expressly provides

that disciplinary actions are independent. Moreover, in McConkey, the employer had a

written policy that related directly to McConkey’s employment position as

General Manager. McConkey argued the policy required progressive discipline because it

contained the word “procedure” and a board member stated that they had a progressive

disciplinary procedure. McConkey, ¶ 35. This Court rejected that argument, stating,




       complaint from the perspective of standard practice within a respective discipline.
       Any investigation process will include opportunity for oral and written input from
       the employee who is under investigation. The investigating supervisor shall
       incorporate the recommendations of the Professional Standards Review Committee
       in his/her final disposition. A finding by the investigating supervisor of any
       unethical or professional violation may result in disciplinary action as outlined in
       the Personnel Policy and Procedures Manual.
                                           16
“regardless of what one board member said about Board procedures, the fact remains that

the policy did not expressly state that termination of the general manager required a

progressive disciplinary procedure.” McConkey, ¶¶ 35-36. We similarly reject Buckley’s

argument that a statement made by McGillen during her deposition, and the use of the word

“procedure” in the decision letter, establishes that her termination required progressive

discipline.

                                     CONCLUSION

¶27    WMMHC satisfied its burden to demonstrate it had legitimate business reasons

constituting good cause for terminating Buckley as program manager. Buckley failed to

meet her burden of demonstrating the reason for the termination was not a job or business

related reason; false; not the true reason; or arbitrary, capricious, or whimsical. Finally,

WMMHC met its burden of demonstrating that it did not violate the express provisions of

its written personnel policies. We affirm the District Court’s grant of WMMHC’s motion

for summary judgment.


                                                 /S/ LAURIE McKINNON

We concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                         17